 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Vv. : CASE NO: 2:11-CR-223
: JUDGE WATSON
ARTHUR SCHLICHTER,
SSN:***-**.2027
Defendant.
And

CLAIMS ADMINISTRATOR FOR
THE NFL CONCUSSION SETTLEMENT
PROGRAM

Garnishee.

GARNISHEE’S RESPONSE TO WRIT OF GARNISHMENT

Comes now Garnishee, Arthur E. Schlichter, by counsel, respectfully submits his

response to Plaintiff's Writ of Continuing Garnishment/Order. In support of Garnishee’s cause,

he alleges and states as follows:

1. Garnishee Defendant is currently incarcerated at the Federal Correctional Institute in

Edgefield, State of South Carolina.

2. As a result of Mr. Schlichter’s federal incarceration, mailing to and from the correctional

facility is significantly delayed. In terms of the urgency in filing this matter the undersigned

will respond on Garnishee’s behalf. The undersigned is attorney in fact for Mr. Schlichter in

the NFL Concussion settlement.

3. On November 16, 2018, the United States of America filed a Writ of Garnishment.
 

 

10.

11.

12.

13.

14,

15.

The Writ of Garnishment is wholly inappropriate and in contravention of the criminal
judgment rendered herein.

The United States of America is asserting that there is a right to garnishment while the
Garnishee is incarcerated. This is simply not accurate. Garnishee is ordered to only pay that
amount as referenced in the criminal judgment. In other words, the United States of America
is asserting an argument that is not currently ripe and against the criminal judgment herein.
This pleading constitutes Garnishee’s response to the Writ of Garnishment/Order herein.
Garnishee is a retired NFL player.

Garnishee made a claim for brain injuries caused by playing football in the NFL.

Garnishee has a diagnosis of Parkinson’s and Alzheimer’s.

Garnishee is entitled to a payout as a result of his brain injuries.

NFL concussion settlement funds have not been paid to Garnishee or the Department of
Justice at the present date.

NFL concussion settlement provides Garnishee with the net sum of $1,449,394.00. This
amount is calculated by NFL Settlement agreement as approved by Judge Brody in the
Eastern District of Pennsylvania. Neither party disagrees with the calculation of the net
award. / | a

United States of America claims that all net monetary proceeds to be paid by the NFL to the
United States Government rather than the retired player injured at work.

Garnishee defendant objects to the garnishment of the monetary award to the United States
Government.

An exception exists that Garnishee contends will result in no monies to paid to the

Department of Justice. In part, the workers compensation exception should be applicable in
16.

17.

18.

19.

20.

21.

22.

this matter. Workers Compensation is a scheme to pay medical expenses and other costs
when an employee is injured in the scope and course of employment. In other words, an
employer is required to pay medical expenses, impairment or other compensable damage to
injured employees.

The NFL Concussion settlement is akin to a workers compensation claim. Retired players
that suffered traumatic brain injury in the form of Dementia, Parkinson’s, ALS, CTE and
Alzheimer’s are permitted to receive compensation as a result of injury in play or acting on
behalf of the employer. In this manner, the National Football League is the employer as
concerns the concussion settlement.

Pursuant to the Workers Compensation exception, Mr. Schlichter should be entitled to 100%
of the net funds received as a result of his brain injuries. This is certainly within the spirit of
the law.

In part, Garnishee Defendant is suffering a permanent, lifelong, on-going disease process that
will require significant medical treatment and corresponding medical bills.

Rather than saddle the United States Taxpayers with on-going medical expenses, Garnishee,
by counsel, established a Special Needs Trust.

The Special Needs Trust would be controlled by a Trustee that would be empowered to
withdraw funds for the express purpose of offsetting certain services otherwise not provided
by Medicaid, Medicare or health insurance coverage.

It is reasonably certain, that at discharge from Federal custody (believed to be in 2020)
Garnishee will require extensive medical care and long-term brain treatment.

In other words, by allowing the net proceeds of the NFL settlement to fund a Special Needs

Trust will lighten the burden on Ohio taxpayers.
 

23. Garnishee requests that this Court set this matter for Hearing.

24. Garnishee requests that he attend the Hearing in person and be transported from the Federal
Correctional Institute at Edgefield, to Ohio, at the expense of the United States of America.

WHEREFORE, Garnishee respectfully prays for the following:

1. Deny Government’s request to garnish the NFL Concussion settlement owed to Mr.
Schlichter.

2. Order Mr. Schlichter to be transported to Columbus, Ohio as is his legal right, to
attend the Garnishment and exception Hearing.

3. Undersigned legal fees and expenses have already been ordered by Special Master
and the United States District Court, Eastern District of Pennsylvania, pursuant to the
orders of Court in the NFL Concussion settlement litigation.

4. Should this Court order that all net funds be paid to the Department of Justice, that
such payments terminate any further Garnishee obligation pursuant to any previously
executed Order regarding the same.

5. And, for all other relief just and proper in the premises.
 

Respectfully submitted,

COHEN & MALAD, LLP

    

 

Daniel S. Chamberlain, #16375-49
COHEN & MALAD, LLP

One Indiana Square, Suite 1400
Indianapolis, Indiana 46204

(317) 636-6481 (phone)

(317) 636-2593 (fax)

Attorneys for Defendant

CERTIFICATE OF SERVICE
A true copy of the above and foregoing Defendant’s Request for Garnishment Hearing

was mailed to Bethany J. Hamilton, Assistant United States Attorney, Southern District of Ohio,
303 Marconi Boulevard, Suite 200, Columbus, Ohio 43215-2401, by first c

prepaid, this 6" day of December, 2018. “™
ei

Daniel S. Chamberlain

mail, postage

   

 

COHEN & MALAD, LLP
One Indiana Square, Suite 1400
Indianapolis, Indiana 46204
